DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 2, 4, 8 and 10 respectively failed to be in one sentence form only and are indefinite pro se.  See MPEP 2175.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (US 2014/0098515 A1).
	As to claim 1, Pickett teaches a blue-light panel (Pickett, FIG. 1, [0076], “signage 100 includes one or more primary light sources 101, which emits light of a first color 102. For example, primary light source(s) 101 can be a solid-state LED that emits ultraviolet or blue light 102”), 
	wherein, the blue-light panel is used for display (Pickett, FIG. 1, [0078], “the QD signage display system described herein is inexpensive to power”); 
	the blue-light panel comprises multiple independent laser source modules (Pickett, FIG. 1, [0076], “one or more primary light sources 101 … blue light 102”; [0076], “QD phosphor layer 104 may be patterned into sections 104a, 104b … 104n having different mixtures of QD phosphors … green light and red light”; Examiner interprets the module forming a pixel with at least 3 primary colors as an independent laser source module); 
	each set of the blue-light source modules (Pickett, FIG. 1, [0076], the module forming a pixel with at least 3 primary colors as an independent laser source module) comprises plural light sources (Pickett, FIG. 1, [0076], “QD phosphors 104 … green, red lights”); 
	the plural light sources (Pickett, FIG. 1, [0076], “QD phosphors 104 … green, red lights”) are all fabricated by inkjet printing (Pickett, [0080], “The QD phosphor layer may be printed onto the substrate using ink containing the QD materials. The QD materials disclosed herein are soluble in a range of organic solvents and the resulting inks are printable by many methods, including … inkjet printing”).  
Pickett fails to explicitly teach the blue-light to be Laser.
blue-light to be Laser (Pickett, [0017], “In fibre optics, light from an LED or laser source is transmitted along a glass fibre”).
 At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute the “blue-light LED light source 101” with “blue laser light source”, as taught by Pickett, in order to efficiently and accurately excite the QD light sources.
As to claim 3, it differs from claim 1 only in that it is the laser array device using the laser panel of claim 1.  It recites the similar limitations as in claim 1, and Pickett teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
As to claim 5, Pickett teaches a laser projector (Pickett, [0056], “the disclosed QD-based signage”), wherein, the laser projector comprises the laser array device according to claim 3.
As to claim 6, Pickett teaches a laser film (Pickett, [0056], “the disclosed QD-based signage”), wherein, the laser projector comprises the laser array device according to claim 3.
As to claim 7, it differs from claim 1 only in that it is the laser display using the laser panel of claim 1.  It recites the similar limitations as in claim 1, and Pickett teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.

Allowable Subject Matter
Claims 2, 4, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2, the closest known prior art, i.e., Pickett et al. (US 2014/0098515 A1), Cai (US 2016/0219141 A1), Kazlas et al. (US 2013/0037778 A1), Takeda et al. (US 2021/0139496 the each set of the laser source modules excites the plural light sources by a femtosecond laser”.
As to claims 4 and 8, they recite the similar limitations as in claim 2, and are allowable for the same reason above.
As to claim 10, it depends from claim 9 and is allowable at least for the same reason below.

Claim 9 is allowed.
The following is a statement of reasons for allowance:
As to claim 9, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “can be excited by DC voltage or pulse voltage”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Cai (US 2016/0219141 A1) teaches the concept of a “quantum dot light emitting diode” (Abs.); (2) Kazlas et al. (US 2013/0037778 A1) teaches the concept of a “device comprising quantum dots layer” (Abs.); (3) Takeda et al. (US 2021/0139496 A1) teaches the concept of inkjet printing method (FIG. 3); (3) Hirose et al. (US 2018/0182977 A1) teaches the concept of inkjet printing method (FIG. 3); (4) Hirose et al. (US 2018/0151814 A1) teaches the concept of inkjet printing method (FIGS. 2-3); (5) He et al. (US 2017/0229429 A1) teaches the concept of “color 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 4, 2021





***